                 Case 2:20-cv-01068-MJP Document 4 Filed 07/13/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ALONZO BRADLEY,

 9                              Plaintiff,                 Case No. C20-1068 MJP

10          v.                                             ORDER

11   DEPARTMENT OF EXECUTIVE
     SERVICES,
12
                                Defendant.
13

14
            Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
15
     entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00
16
     filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is
17
     GRANTED. However, the Court recommends the complaint be reviewed under 28 U.S.C. §
18
     1915(e)(2)(B) before issuance of summons. The Clerk is directed to send copies of this order to
19
     the parties and to the Honorable Marsha J. Pechman.
20
            Dated this 13th day of July, 2020.
21

22                                                         A
                                                           MICHELLE L. PETERSON
23                                                         United States Magistrate Judge




     ORDER - 1
